In a proceeding by a sub-subcontractor pursuant to statute (Lien Law, § 76, subd. 5), for a further verified statement setting forth the items specified in its notice of demand theretofore served, the owner and the general contractor appeal from: (1) an order of the Supreme Court, Nassau County, entered April 13, 1965, which granted the application; and (2) an order of said court, entered May 10, 1965, which denied their motion for reargument. Order of April 13, 1965, affirmed, with $10 costs and disbursements. The appellants’ time to serve the statement, as required by said order, is extended until 20 days after entry of the order hereon. Appeal from order of May 10, 1965, dismissed, without costs. Petitioner, a sub-subcontractor, is a beneficiary having a trust claim on the proceeds of the building loan agreement, even though petitioner’s work had been completed at the time the building loan agreement was made (Lien Law, § 71). As such beneficiary, petitioner is entitled to a verified statement setting forth the entries with respect to the trust, despite the fact that petitioner’s mechanic’s lien was bonded (Lien Law, § 79). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.